UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1470


JEROME JULIUS BROWN, SR.,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 028061-13)


Submitted:   October 9, 2014                 Decided:   October 20, 2014


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se. Michael J. Haungs,
Laurie Allyn Snyder, Tax Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerome Julius Brown, Sr. appeals the tax court’s order

dismissing his case for lack of jurisdiction.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the tax court.    See Brown v. Comm’r,

No. 028061-13 (U.S.T.C. Apr. 17, 2014).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2